Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00112-CV

                                    THE KATZ PARTNERSHIP,
                                           Appellant

                                                    v.

                                 HP CAPITAL PARTNERS, L.L.C.,
                                           Appellee

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-15149
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: August 7, 2019

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM